Case 1:20-cr-00481-NLH Document 15 Filed 12/08/20 Page 1 of 3 PagelD: 31

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES *
x
v. : CRIM. NO, 20-481 (NLH)
a
RAHIM SEALS *
*
ka
E Vv E
FOR FELONY P D/OR SENTENCINGS

In accordance with Standing Order 2020-06, this Court finds:
That the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation
with counsel; and
That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

See attachment

Accordingly, the proceeding(s) held on this date may be conducted by:
Video Teleconferencing
L] Teleconferencing, because video teleconferencing is not reasonably available for the
following reason:
[ The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

[| Other:

Honorable Noel L. Hillman
United States District Judge

C
pa: \ycombey 3 Tare er Lattin
Case 1:20-cr-00481-NLH Document 15 Filed 12/08/20 Page 2 of 3 PagelD: 32

The Court finds that the guilty plea hearing to be held today cannot be further
delayed without serious harm to the interests of justice, for the following
reasons:

1. To ensure that the Court is not overwhelmed by cases and
proceedings at the conclusion of this period of emergency. Currently,
District Judges in New Jersey handle a substantially larger docket of
cases than Judges in other Districts in the United States. New
criminal cases continue to be assigned by the Court during the
emergency. If the Court cannot resolve matters by guilty plea and
sentencing, the resulting backlog will overwhelm the Court’s ability to
effectively function. The concern of such congestion and the
particular harm that likely will be caused by delays in the processing
of cases and matters in the future is particularly acute in this
emergency, at least given that: (1) it is unknown when this emergency
will subside and when the Court will be able to function at normal
capacity (including, among other things, the empanelment of trial
juries) and (2) this District’s pre-existing shortage of District Court
Judges which already has challenged the Court’s ability to process
and resolve cases. This District has six District Judge vacancies: two
have been pending for more than five years; one has been pending
almost three years; two have been pending for more than a year; and
one has been pending almost a year. The Federal Judicial Conference
has deemed the District’s six vacancies judicial emergencies.

2. To permit the defendant to obtain a speedy resolution of his case
through an admission of guilt, timely sentencing to afford appropriate
punishment and rehabilitation. The defendant has asked for this
case to be resolved today by guilty plea and for a subsequent timely
sentencing. The Court is expected to have a substantial backlog of
cases on its docket at the conclusion of this period of emergency. At
this time, the Court cannot accurately predict where the defendant’s
case will be prioritized within that backlogged docket. As a result, the
defendant’s interest in a speedy resolution of his case will be seriously
harmed if the proceeding does not occur today.

3. To permit the Government to obtain a resolution of the case so that
the Government, already operating in a restricted capacity due to the
emergency, may appropriately focus its resources on other, emerging
criminal matters. The Government has asked for this case to be
resolved today by guilty plea and for a subsequent timely sentencing.

4, To prevent overcrowding at the facilities housing pre-trial detainees.
The detention facilities have a limited capacity. Detainees are
Case 1:20-cr-00481-NLH Document 15 Filed 12/08/20 Page 3 of 3 PagelD: 33

transferred from the detention facilities to prison facilities only after
they have been found guilty and sentenced. There is a constant influx
of new detainees admitted to the detention facilities. If detainees
cannot be transferred to prison facilities, the resulting backlog of
detainees will overwhelm the detention facilities.

5. To permit resolution of the case prior to the end of the time afforded
the Government to prosecute such case under the Speedy Trial Act,
and therefore without presentment of this matter to the grand jury
seeking the return of an indictment. The parties represent that they
have entered into a series of continuances, and the district court has
entered a number of standing orders, the most recent of which
suspends the application of the Speedy Trial Act through January 4,
2021. The time period under the Speedy Trial Act will begin running
again thereafter. The parties represent that they jointly wish to
resolve this matter pre-indictment and without presentment of this
case to the grand jury seeking the return of an indictment.
